DETAILED ACTION
	Claims 1-3, 5-8, 16, 17, 25, and 26 are currently pending in the instant application.  Claims 1-3, 5-8, 25, and 26 are rejected.  Claims 16 and 17 are objected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species 
    PNG
    media_image1.png
    68
    603
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    152
    294
    media_image2.png
    Greyscale

in the reply filed on 3 December 2020 is acknowledged.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species is not allowable.  However, in order to expedite prosecution, claims 1-3, 5-8, 16, 17, 25 and 26 have been examined in their entirety.
 It has been determined that the entire scope claimed is not patentable.
Information Disclosure Statement
The instant information disclosure statement filed 5 May 2020 is over 55 pages long and cites over 1200 references.  The applicant has an obligation to call the most pertinent prior art to the attention of the U.S. Patent and Trademark Office in a proper fashion.  Burying one reference in one hundred other IDS references is like citing nothing.  PENN YAN BOATS, INC. v. SEA LARK BOATS, INC., et. al. 175 USPQ 260 (S.D. Fla. 1972).  Golden Valley Microwave Foods, Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (U.S. District Court Northern District of Indiana, July 22, 1992), Molins PLC v. Textron, Inc., 48 F.3d 1172, 1184, 33 USPQ2d 1823 (Fed. Cir. 1995).
Claim Objections
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 25, and 26/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US Patent No. 9,611,267 in view of Berge et al.
US Patent NO. 9,611,267 discloses the compound of the formula I, column 2.  Further column 29 provides formula IIa.  Column 39 provides for solvates, hydrates and salts.  Columns 65 and 66 provides for pharmaceutical compositions including solid dosage forms.  Columns 186-187 provide example 126:   Example 126, columns 186-187 discloses : 
    PNG
    media_image3.png
    268
    421
    media_image3.png
    Greyscale
which is also found in the prior arts claims 1-4:

    PNG
    media_image4.png
    92
    442
    media_image4.png
    Greyscale
.  Example 126 provides the final product is a white solid, column 187.  Column 38 provides that resolution of racimeic mixutres is known in the art, such as the use of an optically active salt-forming organic acid, such as D and L tartaric acid in fractional crystallization.  Column 62 provides utility for the treatment of diseases associated with abnormal expression or activity of FGFR enzymes or FGFR ligands.
Berge et al. teaches that, for example, tartrate is one of a few of a finite number of FDA-approved salts known to be useful for formulation of salts of drugs, page 2, Table I.  Furthermore, Berge et al teaches methods of selecting and preparing salts, page 2, of drugs that would reasonably have been expected to be applicable to the compounds of US Patent No. 9,611,267.  Berge et al. also inherently discloses to one of ordinary skill in the art that combining a known drug with one of the anions or cations disclosed in order to make a salt does not affect the basic therapeutic properties of the drug, but is used to prolong the release of the active component, thereby eliminating various undesirable drug properties, page 1.  
Ascertaining the differences between the prior art and the claims at issue
While US Patent NO. 9,611,267 teaches that the uncombined form of the drug is known to be useful for a particular therapeutic purposes, see column 62 and column 262 of the specification, and provides a specific example of the known drug, and provides that a compound of the invention can be prepared as a pharmaceutically acceptable acid salt, the prior art does not disclose any specific example of the known drug as a salt of instant claims 1-3, 5-8, 25, and 26.  
Berge et al., while teaching various salts for drug formulation, including tartrate for example, does not disclose the specific salts claimed.
Resolving the level of ordinary skill in the pertinent art

The claims would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					17 February 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600